SUR PETITION FOR REHEARING
SEITZ, Circuit Judge.
The petition for rehearing filed by appellant in the above captioned matter having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the court in banc, the petition for rehearing is denied.
Circuit Judges WEIS and BECKER would have granted rehearing in banc.
Circuit Judge GARTH would grant the petition for panel rehearing for the reasons set forth in his attached statement.